Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is responsive to the Amendments and Remarks filed on 2/16/2021. Claims 1, 24, and 31 are written in independent form. Claims 1-7 and 24-37 are pending in the case. Claims 8-23 have been cancelled.
Applicant's amendments filed on 2/16/2021 have been fully considered but were not found to be persuasive in overcoming the previously cited prior art. Accordingly, THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 24-37 are rejected under 35 U.S.C. 103 as being unpatentable over Betz et al. (U.S. Patent No. 7,702,719, hereinafter referred to as Betz) and further in view of Hotti et al. (U.S. Pre-Grant Publication No. 2002/0169745, hereinafter referred to as Hotti).

Regarding Claim 1:
Betz teaches a system for enforcing a data model for a distributed application in a software development, comprising:
One or more processors; and
A memory including plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions, the plurality of actions comprising:
Describing, in a master schema, at least one data model for distributed application, wherein the at least one data model comprises data structures;
Betz teaches a master schema for an application being stored at the web server 5000 by teaching “the MVC components are preferably downloaded to the client from the server at the time that the client requests use of the application at the server” (Col. 5 lines 14-27) thereby teaching the server 5000 maintaining the master schema for the model for a distributed application.  Betz further teaches “the dual-MVC approach of the invention preferably uses HTML and JavaScript constructs” (Col. 3 lines 1-13). 
providing a source code generator configured to generate a generated source code comprising source code data objects and views; and
Betz teaches a view-generating-logic configured to generate objects and views (Fig. 3 and Col. 5 Lines 13-27)

Betz teaches all of the elements of the claimed invention as stated above except:
deriving a master schema from a structured data source having master schema data objects and database schema;
Providing the derived master schema to at least one schema generator;
Marking-up the master schema, via at the least one schema generator, wherein the schema generator is configured to consume the master schema to create at least one object model schema, and further wherein the at least one object model schema is configured to define the at least one object data model for the distributed application;
Validating, via a schema enforcer, that an application source code for the distributed application is in compliance with a static object model contained in the source code data objects of the generated source code.

However, in the related field of endeavor of distributed applications, Hotti teaches:
Deriving a master schema from a structured data source having master schema data objects and database schema;
Hotti teaches “’Database Schema’ is the structure of a database system, described in a formal language supported by the database management system (DBMS). In a relational database, the schema defines the tables, the fields in each table, and the relationships between fields and tables” (Para. [0008]) and “’Schema script’ is a script that creates a schema or creates a new revision of an existing schema of a f a database node” (Para. [0016]). Hotti further teaches “the ‘schema management’ means here that database objects such as tables, indices, procedures, triggers etc. are amended, added or deleted” (Para. [0037]).  Therefore, Hotti teaches scripts to create a master schema from a database having objects such as tables comprising fields.
providing the derived master schema to at least one schema generator;
Hotti teaches providing the master schema to the configure management master database node (Para. [0071]).
Marking-up the master schema, via the at least one schema generator, wherein the schema generator is configured to consume the master schema to create at least one object model schema, and further wherein the at least one object model schema is configured to define the at least one object data model for the distributed application;
Hotti teaches updating the application master schema by “running the scripts of the new revision” (Para. [0072]) thereby teaching consuming a master schema to create a new schema using the scripts of the new revision.  Hotti further teaches upgrading the replica database schema after upgrading the master database schema and/or application when the configuration management replica database of the application replica server subscribes the upgrade scripts of the new schema and application configuration revision from the configuration management master (Para. [0075]).  Therefore Hotti teaches the schema being configured to define the data model for the distributed application taught by Betz.
Validating, via a schema enforcer, that an application source code for the distributed application is in compliance with a static object model contained in the source code data objects of the generated source code.
Hotti teaches “the application replica tries to synchronize with the application master database in step 704, but fails because the schema of the application replica database has been upgraded to a new revision level” (Para. [0075]) thereby teaching a schema enforcer that validates source code in relation to a replica schema and a master schema.  Hotti further teaches the term “’database’ is an information structure, which comprises one or more data elements, and the use of which is controlled by the data management system” where “the invention is applicable both in relational databases and in databases of other forms, such as in object-oriented databases” (Para. [0004]) thereby teaching a data model being an object data model based on the database structured including objects.
Betz teaches the application comprising a model and library-frame components including a static type component, LStaticText (Figures 9A-9C and Col. 8 lines 3-14) thereby teaching static objects contained in a model.

Thus it would have been obvious to a person having ordinary skill in the art, having the teachings of Hotti and Betz at the time that the claimed invention was filed, to have combined the management of distributed application replica taught by Hotti with the dual model-view-controller approach taught by Betz.
One would have been motivated to make such combination because Hotti teaches a method of updating schemas and application software with a master application and it would have been obvious to a person having ordinary skill in the art that keeping the model view and controller on the client-side of Betz’s invention would be important for the user of the client side to be operating with the most up to date model view and controller.

Regarding Claim 2:
Betz and Hotti further teach:
Wherein the software architectural pattern of the distributed application includes any of the following:
Model view; and
Model-view-controller;
Betz teaches “employing a dual-MVC approach, in which a subset of the application’s Model-View-Controller reside on the client, and the full Model-View-Controller and View-Generating-Logic reside on the server” (Col. 2 lines 39-49).

Regarding Claim 3:
Betz and Hotti further teach:
Wherein the object-relational object master schema comprises a markup.
Hotti teaches “a schema is a representation of the structure of the database that illustrates what kind of data is stored in the database” (Para. [0019]).
Wherein the source code generator uses the markup to identify relevant portions of the object-relational object master schema to generate or modify the generated source code, and
Hotti teaches “distributing the new and modified schema and software configuration scripts to the nodes of the system” (Para. [0035]) and “utilizing a revision name for detecting the need for schema and application configuration data synchronization, i.e. the schema is updated if its revision property does not match with master’s respective property” (Para. [0036]).  Therefore, Hotti teaches using the revision property of the schema to identify when to generate source code to update nodes with the modified schema and software configuration scripts.
The schema enforcer is configured to validate that a modified application source code is in compliance with the at least one object model virtual schema and the object-relational object master schema.
Hotti teach “the application replica tries to synchronize with the application master database in step 704, but fails because the schema of the application replica database has been upgraded to a new revision level” (Para. [0075]) thereby teaching a validating modified source code for virtual schema and an old master schema on the replica database.

Regarding Claim 4:
Betz, Hotti, and Ramaswamy further teach:
Wherein the schema enforcer comprises at least one source code compiler.
Hotti teach a source code compiler, database binding framework, data marshaller, and an interpreter by teaching “the application replica tries to synchronize with the application master database in step 704, but fails because the schema of the application replica database has been upgraded to a new revision level” (Para. [0075]) thereby teaching compiling source code for upgrading to a new revision, database binding framework for synchronizing with the application master database, a data marshaller and interpreter for transferring data between the master database server 201 and application replica database servers 211 and 221 taught in Figures 2a and 2b.

Regarding Claim 5:
Betz, Hotti, and Ramaswamy further teach:
Wherein the distributed application includes any of the following:
A client application; and
Betz teaches a client application (Fig. 3 Element 1000).
A server application.
Betz teaches a server application (Fig. 3 Element 5000).

Regarding Claim 6:
Betz, Hotti, and Ramaswamy further teach:
A data storage in communication with the client application,
Betz teaches “the user interacts with the displayed page, in step 6030, by inputting data into the window” where “the client-side controller logic 1800 is executed and in step 6050 determines whether server interaction is required” (Col. 6 lines 52-62) thereby teaching data storage for storing the input data at least temporarily prior to the determination step 6050.
Wherein the data storage is configured to save changes to data locally on the client application, and allow the client application to transmit the changes to the server application.
Betz teaches “the user interacts with the displayed page, in step 6030, by inputting data into the window” where “the client-side controller logic 1800 is executed and in step 6050 determines whether server interaction is required” (Col. 6 lines 52-62).  Betz further teaches “if server interaction is required, the web browser transmits the data back to the web server in step 6080” where “the server-side controller 5800 updates the server-side model 5600 in step 6090, and the server-side view-generating logic 5400 generates the new page in step 6100” (Col. 6 lines 56-62).  Therefore, Betz teaches data storage for saving changes to data locally on the client application and transmitting the changes to the server application when required.

Regarding Claim 7:
Betz, Hotti, and Ramaswamy further teach:
wherein the data storage is in communication with the server application.
Betz teaches data storage in communication with said server application by teaching “the web server 5000 comprises Model-View-Controller component, including server-side View-generating logic 5400, server-side Model data 5600 and server-side Controller logic 5800” (Col. 5 lines 13-17) thus necessitating storage on the web server for storing the model-view-controller components.

Regarding Claim 24:
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 25:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 26:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 27:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 28:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 29:
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 30:
All of the limitations herein are similar to some or all of the limitations of Claim 7.

Regarding Claim 31:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Betz and Hotti further teach:
a non-transitory computer storage medium, comprising executable instructions which, when executed by a computer, cause the computer to perform acts (Betz – Fig 10 and Col. 8 Line 63 – Col. 9 Line 35).

Regarding Claim 32:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 33:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 34:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 35:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 36:
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 37:
All of the limitations herein are similar to some or all of the limitations of Claim 7.


Response to Amendment
The amendment filed 2/16/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Amended and New Claims 1, 24, and 31 recite “a static object model contained in the source code data objects of the generated source code”.  Upon review of the present application’s specification as well as the priority documents related to US Patent Application 14/853288, US Provisional Application 62/125951, and US Provisional Application 62/071041, no support for a “static object model contained in the source code data objects of the generated source code” could be found.  Further, not even a “static object model” could be found.
Applicant is required to cancel the new matter in the reply to this Office Action.
The amendment filed 7/28/2020 as well as 2/16/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “object-relational object master schema”. Upon review of the present application’s specification as well as the priority documents related to US Patent Application 14/853288, US Provisional Application 62/125951, and US Provisional Application 62/071041, no support for an “object-relation object master schema” could be found. The term was cancelled in claim 1 but is still in claims 3, 26, and 33.
Applicant is required to cancel the new matter in the reply to this Office Action.
In light of the amendments filed on 2/16/2021, the claim objection for amendments filed 7/28/2020 lacking support for a “static type check” has been withdrawn.
As stated above and restated here for convenience, Applicant's amendments filed on 2/16/2021 have been fully considered but were not found to be persuasive in overcoming the previously cited prior art. Accordingly, THIS ACTION IS MADE FINAL.

Response to Arguments
In the remarks filed on 2/16/2021, Applicant argues that “nothing in Betz et al. teaches or suggests deriving a master schema from a structured data source, providing a source code generator, compiling source code into an executable code, or validating compliance of an application source code as claimed by Applicant” and that “neither the disclosure of Hotti et al. nor Ramaswamy et al. cure deficiencies of the Betz disclosure”.  The Office agrees with the first part of Applicant’s argument relating to what Betz does not teach.  However, it is found that Betz in combination with Hotti were found to teach the newly filed amendments, as is described in further detail above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (U.S. Pre-Grant Publication No. 2008/0016122) teaches optimizing XML queries over heterogeneous XML tables and a query compiler performing static type checking and generating multiple execution plans that correspond to different schemas so that at run time, if the execution engine determines that an XML document in table T is an instance of a specific schema, then the execution engine will execute the corresponding execution plan (Abstract and Paras. [0053] – [0054]).
Roswell (U.S. Pre-Grant Publication No. 2011/0040657) teaches “a schema that names the physical components of a presently preferred embodiment of the invention, i.e. the core elements 100, primary elements 101, and supporting elements 102, as implemented by an Object/Relational Model Data Base Management System (ORM/DBMS) under an application execution environment with persistence and presentation layers” where “the general implementation of the underlying architecture upon which the invention may be built is described in the prior art as a Model View Controller (MVC) design” (Para. [0034]).
Ostrovsky et al. (U.S. Pre-Grant Publication No. 2010/0162211) teaches providing access to a dataset in a type-safe manner including storing a dataset including a plurality of data elements and a corresponding plurality of order keys for indicating an ordering of the data elements, each order key is associated with one of the data elements.
Miao et al. (U.S. Pre-Grant Publication No. 2012/0101800) teaches a model checking system for effectively verifying and validating the design of distributed applications by providing a model and a generic framework to check application invariant properties, detect anomaly behaviors and monitor application health.
Freeman et al. (U.S. Pre-Grant Publication No. 2011/0246535) teaches a database abstraction layer providing structured access to unstructured database by imposing relational structure on the unstructured data, thus providing access to a legacy application by modern applications as taught in Figure 2.
Shaburov (U.S. Patent No. 7,953,767) teaches a view controller model (Fig. 6A) and a method, systems, and computer program products implementing techniques for developing applications using configurable patterns including determining the functionality of a pre-existing application; selecting one or more patterns based on the functionality of the pre-existing application, and configuring the patterns so that the patterns execute similar functionality as the pre-existing application.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R. F. M./
Examiner, Art Unit 2154
5/18/2021

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154